ATTORNEY GRIEVANCE COMMISSION * IN THE

OF MARYLAND COURT OF APPEALS
* OF MARYLAND
Petitioner,
* Misc. Docket AG No. §
v.
* September Term, 2013

DENISE L. KINNARD

Resp0ndent.
ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance
Com1nission of Maryland and Respondent, Denise L. Kinnard, Esquire, to disbar the Respondent
from the practice of law. The Court having considered the Petition, it is this _2_9§§ day of

April , 2014:

ORDERED, that Respondent, Denise L. Kinnard, be and she is hereby disbarred from the
practice of law in the State of Maryland; and it is further

ORDERED, that the Clerk of this Court shall remove the name of Denise L. Kinnard hom
the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of
Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-

772(<1).

/S/ Glenn T. Harrell, Jr.
Seni0r Judge